TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 11, 2015



                                     NO. 03-13-00422-CV


                                 Jeffrey T. Hanson, Appellant

                                               v.

              NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
              NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
              NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
             NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
             NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
             NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
             NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
             NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
                       NNN 1 & 2 Met Center 23, LLC, Appellees


      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory orders signed by the trial court on June 13, 2013.

Jeffrey T. Hanson has filed a motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.